NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 28 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

BALWINDER KAUR DHILLON,                         No.    15-70669

                Petitioner,                     Agency No. A079-268-243

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 24, 2021**


Before: GRABER, FRIEDLAND, and BENNETT, Circuit Judges.

      Balwinder Kaur Dhillon, a native and citizen of India, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen

proceedings.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of

discretion the denial of a motion to reopen. Cano-Merida v. INS, 311 F.3d 960,

964 (9th Cir. 2002). We deny the petition for review.

      We previously denied Dhillon’s petition for review of the agency’s

determination that she was not eligible for asylum, withholding of removal, or

protection under the Convention Against Torture. Dhillon v. Holder, 561 F. App’x

633 (9th Cir. 2014) (unpublished). We now conclude that the BIA did not abuse

its discretion by denying her untimely motion to reopen. As the BIA observed,

Dhillon did not introduce new evidence that reflects materially changed

circumstances in India or that would likely have changed the outcome of her case.

8 U.S.C. § 1229a(c)(7)(A), (C); 8 C.F.R. § 1003.2(c)(1); see Young Sun Shin v.

Mukasey, 547 F.3d 1019, 1025 (9th Cir. 2008) (“[Petitioners] who seek to remand

or reopen proceedings to pursue relief bear a ‘heavy burden’ of proving that, if

proceedings were reopened, the new evidence would likely change the result in the

case.” (quoting Matter of Coelho, 20 I. & N. Dec. 464, 473 (BIA 1992))).

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DENIED.




                                         2                                    15-70669